             Case 1:19-cv-07593-JMF Document 67 Filed 09/15/20 Page 1 of 1

                    Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                              Telephone: (212) 317-1200
New York, New York 10165                                                     Facsimile: (212) 317-1620

                                                            September 14, 2020

VIA ECF
Honorable Jesse M. Furman, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

          Re:       Epifanio et al v. Delancey’s Ludlow LLC. et al.
                    Case 1:19-cv-07593 (JMF) (JLC)

Your Honor:

        This office represents Plaintiff Salvador Martinez Epifanio (“Plaintiff”) in the above-
referenced matter. I write to apprise the Court that the scheduling conflict mentioned in my letter
motion earlier today (ECF Doc. No. 65) has been obviated by virtue of the adjournment of the
conference in a different matter which presented the conflict. Accordingly, I am available for a
conference at the scheduled time of 2:15 PM tomorrow. Defense counsel has communicated to me
that they will likewise be available at that time.
          I thank the Court for its attention to this matter.
          Respectfully submitted,

          /s/ Jordan Gottheim
          Jordan Gottheim, Esq.
          Attorney for Plaintiff

Cc: Defendants’ Counsel (via ECF)



           In light of this letter, Plaintiff's letter motion to adjourn the conference is DENIED as
           moot. Tomorrow's conference will proceed as scheduled at 2:15 p.m. The parties are
           reminded to email the Court the names and phone numbers of counsel who will appear
           and speak during the conference. The Clerk of Court is directed to terminate ECF No. 65.
           SO ORDERED.




                                            September 14, 2020
